Case 1:19-cv-12365-PBS Document 2 Filed 11/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

SERGE BARON,
Plaintiff, Civil Action No.
¥.

JET BLUE AIRLINES,

Defendant.

 

 

DECLARATION OF DEVINA DEWNARAYAN IN SUPPORT OF
DEFENDANT JETBLUE AIRWAYS CORPORATION’S NOTICE OF REMOVAL

I, Devina Dewnarayan, hereby declare as follows:

1. My name is Devina Dewnarayan, and I am employed by Defendant JetBlue
Airways Corporation ("JetBlue").

2. I have been employed JetBlue since on or about July 2015.

3. I have been employed by JetBlue in the position of an Analyst-Litigation in the
Legal Department since on or about January 2017.

4. My office address is 27-01 Queens Plaza, Long Island City, New York 11101.

3; I submit this Declaration in support of JetBlue's removal to the United States
District Court for the District of Massachusetts.

6. I have direct and personal knowledge of the facts set forth in my Declaration and,
if called and sworn as a witness, I would competently testify to these facts.

7. I have personal knowledge of the facts contained in this Declaration by virtue of
my position at JetBlue, my familiarity with certain JetBlue practices and procedures, my
knowledge regarding the corporate structure of JetBlue and the location of its headquarters and
senior executives who work for JetBlue, and my review and analysis of relevant business and
legal records and other documents of JetBlue. I also have access to information and documents

related to the corporate structure of JetBlue that are maintained in the regular course of business
Case 1:19-cv-12365-PBS Document 2 Filed 11/18/19 Page 2 of 2

and am familiar with the location of the administrative functions that are performed by JetBlue.

8. JetBlue was incorporated in Delaware in August 1998. Its corporate headquarters
and principal place of business are located at 27-01 Queens Plaza, Long Island City, New York
11101. In addition, the vast majority of the senior executives of JetBlue have their primary
offices in New York. The books and records of JetBlue are maintained in New York.

9. From on or about November 4, 2015 to on or about August 11, 2018, Plaintiff
Serge Baron ("Plaintiff") was employed by JetBlue on a full-time basis.

10. JetBlue terminated Plaintiff's employment on or about August 11, 2018.

11.‘ Plaintiff earned approximately $26,984.96 in 2017 and $11,097.81 in 2018

[2 Plaintiffs rate of pay at the time of his termination on or about August 11, 2018
was $15.37 per hour.

I declare under penalty of perjury under the laws of the State of New York and the United
States that the foregoing is true and correct.

Executed this 14" day of November, 2019, at Long Island City, New York.

 

Us Wey Kaoiarege—

Devina Dewnarayan
